Citation Nr: 1606236	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for fibromyalgia, to include as due to toxic chemical exposure.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to toxic chemical exposure. 

4.  Entitlement to service connection for a bilateral upper extremity nerve injury, to include carpal tunnel syndrome.

5.  Entitlement to service connection for residuals of a shrapnel wound in the back.

6.  Entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder not otherwise specified (NOS), a mood disorder NOS, and anxiety. 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1975 to July 1975 and from April 1977 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

These matters were previously before the Board in April 2015, when they were remanded to provide the Veteran a videoconference hearing.  A hearing was held before the undersigned Veterans' Law Judge (VLJ) in August 2015.  A transcript of that proceeding is of record. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed claims to establish service connection for mental changes and for peripheral neuropathy.  The AOJ characterized the Veteran's claims as mental changes (depression) and as peripheral neuropathy of the bilateral lower extremities.  In the statement of the case (SOC), the AOJ broadened the Veteran's peripheral neuropathy claim to include his bilateral upper and lower extremities.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claims to include all acquired psychiatric disabilities and peripheral neuropathy of the bilateral upper extremities, and the issues have been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for fibromyalgia, peripheral neuropathy, a bilateral upper extremity nerve injury, shrapnel in the back, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for fibromyalgia was denied in a May 2009 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final May 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for fibromyalgia.


CONCLUSIONS OF LAW

1.  The May 2009 rating decision that denied the Veteran's claim for service connection for fibromyalgia is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final May 2009 rating decision is new and material; the criteria to reopen the claim for fibromyalgia have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board reopened the Veteran's petition to reopen his claim for fibromyalgia, which constitutes a complete grant the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for fibromyalgia was initially denied in a May 2009 rating decision, on the basis that there was no evidence that the condition occurred in or was otherwise related to active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, while additional evidence was received within the appeal period, it was duplicative of the evidence of record and was not material to the basis of the May 2009 denial.  As such, the May 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
In March 2011, the Veteran filed a claim for fibromyalgia.  The AOJ recharacterized the claim as a petition to reopen the previously denied claim.  In a March 2012 rating decision, the AOJ and denied the Veteran's petition to reopen finding that new and material evidence had not been received.  Subsequently in the November 2012 SOC, the AOJ implicitly reopened the claim by addressing the merits of the claim. 

Evidence received since the last final denial of the Veteran's claim in May 2009 includes additional VA and private treatment records, lay statements from the Veteran and his wife, buddy statements from fellow service members, as well as the testimony from the Veteran and his wife at the August 2015 hearing.  All the evidence is new, in that it was not previously of record at the time of the May 2009 rating decision.  Furthermore, the lay statements, buddy statements, and the testimony is material because it is related to the Veteran reported in-service exposure to toxic chemicals and the onset of the Veteran's symptoms.  As this evidence goes to one of the previously unestablished elements for service connection, specifically an in-service event and possible fibromyalgia symptoms during and since service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for fibromyalgia is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for fibromyalgia is reopened.


REMAND

Initially, the Board finds that there is outstanding evidence pertinent to the pending appeals.  
With regard to service treatment records (STR) and service personnel records (SPR), the Veteran has repeatedly asserted there are outstanding records.  Specifically, he reported receiving mental health treatment during service.  The Veteran's STRs of record are limited to his enlistment and separation examinations and his vaccination records and do not document any mental health treatment.  Additionally, the Veteran reported having disciplinary problems during service, including getting into fights.  The Board notes that the SPRs of record indicate that the Veteran was reduced in rank in January 1976 and again in October 1976.  The current records do not contain any disciplinary actions or explain the basis for the Veteran's rank reduction.  Accordingly, the Board finds that there may be outstanding STRs and SPRs.  On remand, the AOJ should take all appropriate action to obtain any outstanding service records. 

The record also suggests that there are outstanding private treatment records.  The Veteran has reported that he received treatment from St. John's Healthcare System, Hillcrest Medical Group, Indian Health Services, Weleetka Emergency Room, Dr. Khuow, Okmulgee Memorial Hospital, Dr. Brookover, and Mayo Clinic.  The record also indicates that the Veteran received vocational rehabilitation through the Creek Indian Nation, in part due to his carpal tunnel syndrome.  While the Veteran submitted medical receipts and treatment records from some of these providers, treatment records from the majority of these providers have not been requested or otherwise obtained.  The Board acknowledges that VA requested that the Veteran complete a VA Form 21-4142 for Shawnee Indian Health Services, Mayo Clinic, and Dr. Brookover.  Subsequently, in February 2012 the Veteran submitted a completed VA Form 21-4142 authorizing VA to obtain treatment records from "all physicians."  VA did not act on this release or inform the Veteran that his release was insufficient.  

Additionally, while treatment records from Dr. Calvin, Dr. Edwards, and Oklahoma Brain & Spine Institute are of record, the record indicates that there are outstanding records from these providers.  Specifically, at his August 2015 hearing, the Veteran testified that he presently received treatment from Dr. Calvin.  Additionally, the most current record from Dr. Edwards noted that the Veteran had a follow-up appointment in six weeks, and in his August 2012 notice of disagreement the Veteran stated that he would be undergoing back surgery in August 2012.  The records from the aforementioned providers do not document the Veteran's scheduled treatment.  Accordingly, on remand the VA make reasonable efforts to obtain all outstanding private treatment records and any updated treatment records pertinent to the disabilities on appeal.

The Board also finds that additional development is needed to corroborate the Veteran's reports of in-service toxic chemical exposure.  The Veteran has asserted that in April or May 1975 there was a flood at Ft. Leonard Wood after which he and other recruits participated in cleanup activities.  The Veteran reported that Ft. Leonard Wood was a chemical warfare and herbicide holding facility.  He asserts that during flood cleanup he was exposed to hazardous chemicals without proper protective gear.  In support of his assertions, the Veteran submitted lay statements from fellow service members who confirmed that in May 1975 Ft. Leonard Wood was an Army chemical manufacture, distribution, and holding facility and that when the base was flooded all recruits and base personnel were required to clean up debris including metal barrels without any protective gear.  The Board acknowledges that a November 2009 request for information response noted that there were no records indicating that the Veteran had exposure to herbicides.  Subsequent to that response the Veteran provided additional details concerning his exposure.  Additionally, his assertions regarding post-flood cleanup were corroborated by the August 2012 lay statements from his fellow service members.  In light of the Veteran's assertions, the Board finds that addition development is warranted to determine whether the Veteran was exposed to toxic chemicals, to include herbicides, in April or May 1975 during flood cleanup operations. 

In a February 2012 letter, VA informed the Veteran that his Social Security Administration (SSA) records had been obtained.  To the contrary, while VA requested the Veteran's SSA records, in June 2008 and February 2012 responses SSA indicated that they either had no medical records on file or were unable to locate the requested records.  Accordingly, on remand, VA must either obtain the Veteran's SSA records or notify the Veteran of the inability to obtain them. 
With regard to the claim for peripheral neuropathy, the Veteran was provided a VA examination in October 2012.  However, the Board finds that examination report is inadequate.  Specifically, the examiner indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy at this time.  Despite not diagnosing the Veteran with a peripheral nerve condition, the examiner went on to opine that it was less likely than not that the Veterans symptoms are caused by a peripheral neuropathy associated with exposure to toxic material during the storm cleanup at Ft. Leonard Wood.  However, the examiner's diagnoses and opinion were based on an incomplete and inaccurate factual premise.  Accordingly, it is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate or incomplete factual premise is not probative).  Specifically, in opining that the examiner did not have peripheral neuropathy and that his symptoms were not caused by peripheral neuropathy associated with toxin exposure, the examiner did not acknowledge or address Dr. Calvin's August 2012 statement that the Veteran had peripheral neuropathy related to toxic exposure in the service.  Accordingly, on remand the Veteran should be provided a VA examination to determine the nature and etiology of any peripheral nerve condition.
 
Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records for the Veteran dated from September 2013 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include St. John's Healthcare System, Hillcrest Medical Group, Indian Health Services, Weleetka Emergency Room, Dr. Khuow, Okmulgee Memorial Hospital, Dr. Brookover, and Mayo Clinic, as well as any updated treatment records from Dr. Calvin, Dr. Edwards, AMD Oklahoma Spine & Brain Institute.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.

If private records are identified, but not obtained, the RO should notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Take all appropriate steps, including contacting the Veteran's National Guard unit, to obtain any outstanding service personnel and service treatment records for the Veteran's active duty and reserve service from March 1975 to December 1980.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c) (2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015), and give him an opportunity to respond.

4.  Take all appropriate steps, to include obtaining base or unit records, to determine whether there was a chemical spill or contamination at Ft. Leonard Wood in 1975 and whether the Veteran was exposed to toxic chemicals, including herbicides. 

5.  Request from SSA a copy of any decision made pursuant to a claim of the Veteran for disability benefits, as well as the medical records upon which any decision was based.  All requests and responses should be associated with the Veteran's claims file.  Efforts to obtain these and any other Federal records must continue unless it is determined that the records sought do not exist or that further efforts to obtain the same would be futile.  If it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2015) must be provided to the Veteran and he must then be afforded an opportunity to respond.

6.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any peripheral nerve disorder.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should:

a.  Identify any peripheral nerve condition of the upper or lower extremities present during the pendency of the appeal. 

In so opining, the examiner should reconcile his or her diagnoses with the diagnoses of record. 

b.  For each diagnosed peripheral nerve condition diagnosed, state whether it is at least as likely as not (i.e., 50 percent probability or higher) that it began in service, was caused by service, or is otherwise related to active service to include the Veteran's reported exposure to toxic chemicals.

In so opining, the examiner should address Dr. Calvin's August 2012 statement that the Veteran had peripheral neuropathy related to toxic exposure in the service.

A complete rationale for any opinion must be provided.

7.  After conducting any other appropriate development, to include providing the Veteran a VA examination(s) if warranted based on the evidence obtained during remand, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


